United States Court of Appeals
                        For the First Circuit

No. 03-1895

                   LONG TERM CARE PHARMACY ALLIANCE,

                         Plaintiff, Appellee,

                                  v.

                     CHRISTINE FERGUSON, DIRECTOR,
                     COMMONWEALTH OF MASSACHUSETTS
              DIVISION OF HEALTH CARE FINANCE AND POLICY,

                         Defendant, Appellant.


                                ERRATA

     The opinion of this Court, issued on March 17, 2004, should be

amended as follows:

     On page 18, line 2 from top, replace "mean" with "meet".